DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive.
Based on the Applicant argument on pages 8-9 of the Remark, Applicant disagrees “the enabled SRS request in subframe n+1” of Aliba et al. (fig.7; col.18; lines 58-64) is corresponding to claimed “information associated with a second-stage DCI”.
Examiner notes that the claimed limitations does not clearly limits whether “the first DCI” or “the multi-stage DCI” comprises “information associated with a second stage DCI”. Therefore, Examiner considers the multi-stage DCI comprises first DCT and information associated with second DCI.
Further, the specification does not describe the claimed “information is associated with second DCI” indicates “an absence of the second stage DCI or an unsuccessfully decoding of the second stage DCI” ( see specification on par[261], page 69). AT best, the UE in this par[261] just describes the UE may skip/postpone HARQ feedback transmission on PDSCH to a next HAERQ transmission if the UE fails to decode the second stage DCI. But there is no information that the UE relies on to determine the second DCI was absence or improperly decoded.   
Aliba et al. describes in fig.3; col.12; lines 60-col.13; line 3 and fig.7; col.18; lines 57-65; a UE receives from a base station a first transmission permission signal (first DCI); a second transmission permission signal (second DCI) including enabled SRS request for UL CC1 in subframe n+1 (information associated with second stage DCI). The Ue also receives scheduled PDSCH based on the received DCI ( col.12; lines 50-55; receive data via allocated resource).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aiba et
al. (US Pat.9,628,227) in view of Zhang et al. (US Pub.2019/0380143).
In claims 1,10,16 The examiner understands the meaning of “skip scheduled transmission” as “postpone the scheduled transmission” shown in specification on par[261], page 69.
Alba et al. discloses a method comprising:
receiving, by a wireless device, one or more radio resource control messages indicating
configuration parameters for multi-stage downlink control information (DCI) (see fig.7;
col.18; lines 57-65 and col.19; lines 21-27; a UE receives a first transmission permission
signal DCI in subframe n and a second transmission permission signal DCI in subframe
n+1. Further, in fig.1; step 302; col.10; lines 20-25 the UE receives Sounding Reference
Signal SRS parameters via RRC signaling);
receiving first-stage DCI, of the multi-stage DCI, comprising: an indication of
allocated resources (see col.10; lines 30-45; step 304; the Ue receives in the UL grant of DCI resource assignment for uplink PUSCH transmission); and information associated with a second-stage DCI of the multi-stage DCI (see fig.7; col.18; lines 57-65; the second uplink transmission permission signal (second DCI) including the enabled SRS request ( associated information) in the subframe n+1); receiving, via the allocated resources, data (see fig.3; col.12; lines 51-56; the UE receives scheduled PDSCH resources).
Alba et al. further discloses determining to skip a scheduled transmission associated with the multi-stage DCI (see col.18; lines 20-25; the UE postpones the scheduler SRS transmission to the next available configured subframe via RRC signaling). 
But Aliba et al. does not disclose the skip is based on at least one of:
the information associated with the second-stage DCI indicating an absence of the second-stage DCI; or an unsuccessful decoding of the second-stage DCI.
Zhang et al. discloses in fig.2; Par[0046-0047] a Ue receives two uplink
scheduling grants (a first- stage DCI and a second-stage DCI). In the first stage DCI, the UE receives DCI 222 that indicates the first uplink scheduling grant. The UE prepares uplink data packet and holds its transmission (skip scheduled transmission) until a second UL scheduling grant (second DCI) of the two-stage grant is received in a subsequent transmission opportunity (to skip a scheduled transmission associated with the multi-stage DCI, based on at least one of: the information associated with the second-stage DCI indicating an absence of the second-stage DCI). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Zhang et al. with that of Aiba et al. to skip transmitting the ACK to the base station when the second DCI is not received by the UE. In claims 4,12,17 Alba et al. discloses wherein the scheduled transmission comprises at least one of: hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback associated with the data; a sounding reference signal ( see fig.1; steps 305,306; col.10; lines 55-62; the Ue transmits scheduled SRS to the base station according to the configured parameters, resource assigned); or channel state information (CSI) feedback associated with the multi-stage DCI (see fig.1; step 307; col.10; lines 62-65; the base station then estimates uplink channel state of the UE).
In claims 6,14,19 Alba et al. discloses the allocated resources comprise at least one of: a downlink resource for a physical downlink shared channel (PDSCH) (see fig.3; col.12; lines 51-56; the UE receives scheduled PDSCH resources); or a resource for a sidelink.

In claims 2,8,11 Alba et al. does not disclose wherein the skip is based on the information associated with the second-stage DCI indicating the absence of the second-stage DCI.
Zhang et al. discloses in fig.2; Par[0047] a Ue receives two uplink scheduling grants (a first- stage DCI and a second-stage DCI). In the first stage DCI, the UE receives DCI 222 that indicates the first uplink scheduling grant. The UE prepares uplink data packet and holds its transmission (skip scheduled transmission) until a second UL scheduling grant (second DCI) of the two-stage grant is received in a subsequent transmission opportunity (to skip a scheduled transmission associated with the multi-stage DCI, based on at least one of: the information associated with the second-stage DCl indicating an absence of the second-stage DCl). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Zhang et al. with that of Aiba et al. to skip transmitting the ACK to the base station when the second DCI is not received by the UE.

In claims 5,13,18 Alba et al. does not disclose a default behavior associated with skipping the scheduled transmission; and a search space associated with the multi-stage DCI. Zhang et al. discloses in par[0047] the UE holds it transmission ( skip transmission) until a second UL scheduling grant is received. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Zhang et al. with that of Aiba et al. to skip transmitting the ACK to the base station when the second DCI is not received by the UE.

In claim 7, Alba does not disclose after the unsuccessful decoding of the second-stage DCI, successfully decoding the second-stage DCI; and transmitting, based on the second- stage DCI, a message. Zhang et al. discloses in par[0048], fig.2 the Ue receives second DL control information 230 indicating a second uplink scheduling grant from the BS, then transmits an UL data signal 232 to the base station ( successfully decoding the second- stage DCI; and transmitting, based on the second-stage DCI, a message). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Zhang et al. with that of Aiba et al. to acknowledge to the base station the received data.

In claim 15, Aiba et al. discloses the information associated with the second-stage DCI indicates a presence of the second-stage DCI (see fig.7; col.18; lines 57-65 and col.19; lines 21-27; a UE receives a first transmission permission signal DCI in subframe n and a second transmission permission signal DCI in subframe n+1).

In claims 9,20 Aiba et al. does not disclose the first-stage DCI indicates at least one resource for the second-stage DCI. Zhang et al. discloses in par[0068-0069], fig.5; the UE receives a DL control signal including entries mapped to the second set of entries, including K2 parameters indicated in the second stage. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Zhang et al. with that of Aiba et al. to recognize resource for the second -stage DCI.

In claim 3, Alba et al. does not disclose performing, based on the information associated with the second-stage DCI, a decoding operation for the second-stage DCI, wherein the decoding operation comprises the unsuccessful decoding of the second-stage DCI, and wherein the skip based on the unsuccessful decoding of the second-stage DCI.
Zhang et al. discloses in par[0077] the Ue does not receive the second UL scheduling grant (second DCI) within the expiration time from detecting the first UL scheduling grant (unsuccessfully decode the second DCI), the Ue would discard the first UL
scheduling grant ( skip scheduled transmission). Therefore, it would have been obvious
to one skilled in the art before the effective filing date of the claimed invention to
combine the teaching of Zhang et al. with that of Aiba et al. to skip the scheduled
transmission until receiving the second DCI.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413